      Case: 1:18-cv-02835-JGC Doc #: 14 Filed: 06/29/20 1 of 1. PageID #: 226




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION



Tony McCall,

               Petitioner,                            Case No.: 1:18-cv-2835

       v.                                             ORDER

Charles Bradley, Warden

               Respondent.



       This is a pro se state prisoner habeas corpus proceeding under 28 U.S.C. § 2254(d).

Following referral to a Magistrate Judge for filing of a Report & Recommendation, which

Magistrate Judge Jonathan D. Greenberg has filed (Doc. 13). In the Report & Recommendation

the Magistrate Judge has duly notified the petitioner of the deadline for filing objections. That

time has passed without the petitioner having filed timely objections.

       On de novo review, I find the Report & Recommendation well-taken in all respects.

       Accordingly, it is hereby

       ORDERED THAT the Magistrate Judge’s Report & Recommendation (Doc. 13) be, and

the same hereby is, adopted as the order of this court, and that the petition be, and the same

hereby is, denied and dismissed, with prejudice. No Certificate of Appealability shall issue.

       So ordered.



                                              /s/ James G. Carr
                                              Sr. U.S. District Judge
